Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  157204-5 & (87)(88)(89)(90)                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 157204; 157205
                                                                    COA: 333568; 333898
                                                                    Wayne CC: 15-008119-FH;
                                                                    15-007481-FH
  BERNARD ANTOINE HARDRICK,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to file pro per supplement, motion to file pro per
  motions, and motion for immediate consideration are GRANTED. The application for
  leave to appeal the December 19, 2017 judgment of the Court of Appeals is considered,
  and it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The motion for appeal bond is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 20, 2018
         p0613
                                                                               Clerk